 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ERIN CHRISTENSEN,                                  No. 2:18-cv-02776-MCE-KJN

12                      Plaintiff,
13          v.                                          ORDER

14   GOODMAN DISTRIBUTION, INC. et al.,
15                      Defendant.
16

17          On December 19, 2019, the court held an informal telephonic conference to resolve a

18   discovery dispute between the parties. All parties, through counsel, were present. For the reasons

19   stated below, the court orders plaintiff to provide defendant with a signed medical authorization

20   with certain limitations.

21          Generally, plaintiff’s complaint alleges that she was sexually harassed and retaliated

22   against while employed by defendant. As part of her claim, she lists the following damages:

23   “physical injury, including but not limited to, sleeplessness, loss of appetite, hair loss, upset

24   stomach, severe migraine headaches, crying, pacing, and uncontrollable shaking.” (ECF No. 1-2

25   at 28 ¶ 80.)

26          Based on the parties’ joint letter and their statements at the hearing, it appears that

27   defendant has been requesting plaintiff’s medical records for roughly a year yet received nothing,

28   and plaintiff has represented, on multiple occasions, that she would produce records at a certain
                                                        1
 1   time and failed to do so. Defendant is seeking to compel plaintiff to provide a signed

 2   authorization permitting defendant to seek the records itself. Plaintiff, for her part, argues that the

 3   authorization is too broad as to time and scope.

 4          Plaintiff’s complaint puts certain medical conditions at issue, which permits defendant to

 5   seek discovery regarding those conditions. While the court is cognizant that plaintiff would

 6   prefer to keep some records private, the parties have agreed to a protective order regarding the

 7   records, and it is foreseeable that records from plaintiff’s providers could be germane to

 8   defendant’s case.

 9          However, the court will limit the authorization in time; the authorization is to be limited

10   between January 1, 2007 to the present, roughly representing five years prior to plaintiff’s first

11   allegation.

12          Accordingly, the court ORDERS that

13          1.      Plaintiff is to provide defendant, by December 26, 2019, with a signed medical

14          authorization permitting defendant to obtain plaintiff’s health care records, limited in time

15          from January 1, 2007 to the present;

16          2.      Also by December 26, 2019, plaintiff is to produce to defendant the medical

17          records she already has in her possession; and

18          3.      Plaintiff is to make a good faith effort to obtain any additional relevant records she

19          is aware of, and promptly provide them to defendant when possible.

20          IT IS SO ORDERED.

21   Dated: December 20, 2019

22

23

24

25

26

27

28
                                                        2
